Citation Nr: 1229597	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease and tendonitis of the right shoulder (right shoulder disability).

2.  Entitlement to an initial rating in excess of 20 percent for arthritis of the lumbar spine (lumbar spine disability).

3.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right knee (right knee disability).

4.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee (left knee disability).

5.  Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In the April 2007 rating decision, the RO granted service connection for right shoulder, lumbar spine, left and right knee, and bilateral hearing disabilities that were assigned initial ratings of 20, 10, 10 and 10, and 10 percent, respectively, effective July 1, 2007.  Although an August 2008 rating decision reduced the right shoulder disability rating from 20 percent to 10 percent, effective July 15, 2008, an October 2008 rating decision, the February 2009 statement of the case, and all subsequent rating decisions indicate that a 20 percent rating is assigned for that disability, effective from July 1, 2007.   See e.g., Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (to the effect that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection and service connection remained in effect, despite re-characterization of the disability, unless service connection was severed in accordance with VA regulations).  In a November 2009 rating decision, the RO awarded a 20 percent rating for the Veteran's lumbar spine disability, and a 50 percent rating for bilateral hearing loss, both effective from July 1, 2007.

In October 2009, the Veteran submitted a claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  Also, in an October 2009 rating decision, the RO reduced the rating assigned for sleep apnea from 50 to 30 percent, effective from August 24, 2009, to which the Veteran filed a timely notice of disagreement.  However, in a March 2010 rating decision, the RO restored the previously assigned 50 percent rating for sleep apnea and the Veteran's combined schedular disability rating was 100 percent, effective July 1, 2007.  In a May 28, 2010 letter, the RO advised the Veteran that the March 2010 rating decision effectuated a 100 percent schedular combined evaluation that rendered moot his TDIU claim.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (to the effect that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record).

Finally, in a June 2010 signed statement, the Veteran requested that his service-connected disabilities be rated as permanent and total.  This matter is referred to the RO for appropriate development and consideration.

The matter of entitlement to an initial rating in excess of 50 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Degenerative joint disease and tendonitis of the right shoulder are not exhibited by ankylosis or humerus symptomatology, nor has the right shoulder disability more nearly approximated limitation of motion to 25 degrees from the side at any time during the appeal period. 

2.  The arthritis of the lumbar spine is not manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less, radiculopathy, or by an intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months. 

3.  Flexion in the right knee is no worse than 90 degrees, extension no worse than 0 degrees, and no instability or subluxation of the left knee, even taking into account the Veteran's subjective complaints of instability, pain, and weakness, and need to wear an orthotic brace.

4.  Flexion in the left knee is no worse than 120 degrees, extension no worse than 0 degrees, and there is no instability or subluxation of the left knee, even taking into account the Veteran's subjective complaints of pain and weakness.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 20 percent for degenerative joint disease and tendonitis of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5201 (2011).

2.  The schedular criteria for an initial rating in excess of 20 percent for arthritis of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5242 (2011).

3.  The schedular criteria for an initial rating in excess of 10 percent for arthritis of the right knee (limited motion) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5260, 5261 (2011).

4.  The schedular criteria for an initial rating in excess of 10 percent for arthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claims for increased initial ratings, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in August and December 208 and November 2009.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should an increased rating be granted in the December 2008 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claims.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, establishes that he received notice of each element required to substantiate the claims for increased ratings.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that some of the appellant's service treatment records were associated with the claims file and his known VA treatment records have been obtained, to the extent available, and included in the claims file.  He has not identified any relevant private medical evidence.  

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with these claims, the appellant underwent VA examinations in February 2007, August and September 2008, and November 2009 and the examination reports are contained in the claims folder.  A review of those examination reports reveals that thorough examinations of the appellant were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Moreover, during the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA medical records and examination reports, dated from 2007 to 2009, and his written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that the current manifestations of his service-connected right shoulder, lumbar spine, and right and left knee disabilities, are more severe than are represented by the assigned 20 and 10 percent ratings, respectively.

The present appeal involves the Veteran's claim that the severity of his service-connected right shoulder, lumbar spine, and left and right knee disabilities warrants higher disability ratings.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the history of a disability is even more important where, as here, the Veteran disagrees with the initial evaluations assigned upon the grant of service connection for right shoulder, lumbar spine and knee disabilities.  In such a case, separate ratings can be assigned for separate periods of time, based on the levels of disability manifested during each separate period of time, from the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

A.  Rating in Excess of 20 Percent for Right Shoulder Disability

The Veteran maintains that his right shoulder disability is more severe than is represented by the 20 percent rating currently assigned under DC 5201.  Upon review of the evidence of record, the Board concludes that a rating in excess of 20 percent for the right shoulder disability is not warranted for any time since the Veteran filed his initial claim. 

The August 2008 and November 2009 VA examination reports, described below, indicate that the Veteran is right-handed.  Thus, his service-connected right shoulder is considered his major extremity. 

Under DC 5201, a 20 percent evaluation is assigned for limitation of the major or minor arm motion at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is again warranted for limitation of motion of the major arm, and a 40 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side. Id. 

Under DC 5202, for impairment of the humerus in the major arm, a 20 percent rating is assignable when there is malunion, with moderate deformity, and a 30 percent rating when there is marked deformity of the arm.  38 C.F.R. § 4.71a, DC 5202 (2011).  Also under DC 5202, for recurrent dislocation of the minor arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level and a 30 percent rating where there are frequent episodes and guarding of all arm movements.  Id.  Fibrous union of the humerus of the major arm warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants an 80 percent rating.  Id. 

Under 38 C.F.R. § 4.71a, DC 5203 (2011), for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 20 percent rating is assignable when involving the minor or major arm.  Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Under DC 5200, ankylosis of the scapulohumeral articulation of the major upper extremity is rated 30 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200 (2011). 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2011). 

In February 2007, prior to his discharge, VA afforded the Veteran, who was 44 years old, a general medical examination performed by a private physician.  According to the examination report, the Veteran complained of constant shoulder pain and stiffness.  He said pain was elicited by physical activity and relieved by rest and medication (Motrin).  The Veteran was able to function with medication and had no episodes of incapacitation due to the right shoulder disability.  

Objectively, the Veteran's posture was normal and his right shoulder showed signs of tenderness.  Range of right shoulder motion was flexion to 160 (normal is 180 degrees) degrees, abduction to 96 degrees (normal is to 90 degrees), external rotation to 65 degrees (normal is to 90 degrees), and internal rotation was to 90 degrees (normal) with pain.  Joint function was additionally limited by pain after repetitive use and pain had a major functional impact.  Right shoulder joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  It was additionally limited by 0 degrees, according to the examiner.  Neurological examination of the upper extremities revealed normal motor and sensory function.  Results of x-rays of the Veteran's right shoulder were within normal limits.  The diagnosis was impingement syndrome and tendonitis with pain the subjective factor, and decreased motion the objective factor,

In August 2008, the Veteran underwent VA orthopedic examination of his right shoulder.  The examination report reflects that he was right-handed and had a normal gait and station.  It was noted that he was trying to see an orthopedic specialist regarding his right shoulder pain for the past year and was unable to obtain an appointment.  The Veteran complained of pain and limited motion, and denied flare-ups or use of an assistive device.  He had pain when he reached around his back to put on his coat.  He never had shoulder surgery.  His right shoulder did not impair his other activities of daily living, toileting, self-care, yard work or working overhead.  He worked as a fiber optic installer and a computer service representative.  The Veteran said he had seven days of time lost during the past year due to doctor appointments and pain related to his right shoulder disability.  He took Advil and Motrin for pain.

Objectively, the Veteran was a truncally obese 68 inch tall, 219 pound man.  He had exquisite tenderness over the long head of his biceps tendon in the anterior groove in the right shoulder.  Posterior extension both shoulders was from 0 to 45 degrees without pain, forward flexion was from 0 to 180 degrees, no pain on either side; abduction was from 0 to 180 degrees, no pain on either side; and internal and external rotation were from 0 to 90 degrees without pain on either side.  Five repetitions of his shoulder range of motion did not produce fatigue, weakness, and lack of endurance, incoordination, or any other symtoms.  Results of x-rays of the right shoulder showed early osteophytosis and degenerative change at the right acromioclavicular (AC) joint.  The diagnosis was bicipital tendonitis of the right shoulder with degenerative joint disease in the right AC joint.

In September 2008, the Veteran was re-examined by the February 2007 VA examiner.  According to the examination report, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Right shoulder range of motion was flexion to 160 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  Joint function was additionally limited after repetitive use by pain that had a major functional impact.  Right shoulder joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The examiner said the effect of the condition on the Veteran's usual occupation was slight-moderate exertion as defined by the US Department of Labor

In November 2009, the Veteran underwent VA orthopedic examination.  According to the examination report, the Veteran complained of right shoulder pain when he tried to shower, groom, shave, and dress.  He took no treatment or medication and did not use splints or assistive devices and denied other flare-ups.

Objectively, posterior extension was from 0 to 30 degrees, bilaterally, and stopped because of pain and tightness.  Forward flexion was from 0 to 180 degrees in the right shoulder with pain and tightness.  Abduction was from 0 to 150 with pain and tightness, and internal and external rotation were to 90 degrees each with pain on either side.  Five repetitions of his shoulder range of motion did not produce fatigue, weakness, lack of endurance or any other symtoms.  The diagnoses included bilateral AC degenerative joint disease of the shoulders, left worse than right.  Results of x-rays of the right shoulder showed minimal osteophytosis at the AC joint with no facture misalignment and no glenohumeral degenerative disease.

In light of the objective findings reported above, the Board concludes that a rating in excess of the initial 20 percent evaluation is not warranted at any time since July 2007 when service connection for the right shoulder disability was effectuated. Given the reported ranges of motion discussed above, the Board finds that the Veteran's right shoulder has not manifested range of motion on abduction of 25 degrees from the side or less.  The Board observes that the level of limitation of motion shown above demonstrates that the Veteran is able to raise the right (major) arm to at least the shoulder level.  Additionally, there is no ankylosis as required for a higher rating under DC 5200. 

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 20 percent for the right shoulder disability.  DC 5202 provides a 30 percent rating for frequent recurrent dislocation of the scapulohumeral joint of the minor shoulder and a 50 percent rating for fibrous union of the minor shoulder that the Veteran does not have.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent that would not provide an increased rating. Furthermore, as noted, the evidence does not show ankylosis of the right shoulder. 

The Veteran's subjective complaints notwithstanding, the examination reports and clinical records note that repetitive use did not result in any additional loss of range of motion due to pain, weakness, or fatigue.  See 38 C.F.R. §§ 4.40, 4.45.  There was no clinical finding of muscle loss, or any sensory loss, due to the right shoulder disability nor was such noted by the February 2007, August and September 2008, and November 2009 VA examiners. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right shoulder disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of right shoulder pain, and the November 2009 VA examiner's report that activities of daily living caused right shoulder pain, there is no indication that pain, due to disability of the right shoulder disability, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation. 38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

A clear preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 20 percent for his right shoulder disability.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 




B. Rating in Excess of 20 percent for Arthritis of the Lumbar Spine

The Veteran further seeks a rating in excess of 20 percent for his lumbar spine disability.  Upon review of the probative evidence of record, the Board concludes that an increased initial rating for the service-connected back disability is not warranted at any time since he filed his claim for service connection.

The current regulations under the general rating formula for rating spine disabilities, under 38 C.F.R. § 4.71a, provide the following rating criteria: a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.  (This clearly implies that the factors for consideration under the holding in DeLuca v. Brown are now contemplated in the rating assigned under the general rating formula.) 

Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011). 

An intervertebral disc syndrome (IVDS) (Diagnostic Code 5243) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior 12 months.  A 40 percent evaluation is warranted for an IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Note (1) to revised Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes. 

The February 2007 VA general medical examination report indicates that examination of the Veteran's lumbar spine revealed no objective evidence of radiating pain on movement.  There was no muscle spasm and negative single leg raise, bilaterally.  There was no kyphosis of the spine.  Range of motion of the Veteran's lumbar spine was flexion to 75 degrees (normal is to 90 degrees), extension to 26 degrees (normal is to 30 degrees), left and right lateral flexion each to 26 degrees (normal is to 30 degrees), and left and right rotation each to 28 degrees (normal is to 30 degrees), all with pain.  

Joint function was additionally limited after repetitive use by pain that had major functional impact.  There were no additional limitations by fatigue, weakness, lack of endurance and incoordination after repetitive use.  Additional limited joint function was to 0 degrees.  Further, it was noted that examination of the spine revealed normal head position with symmetry in appearance and symmetry of spine motion with normal curvature of the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Neurological examination revealed the lower extremities had normal sensation and function.  Results of x-rays of the Veteran's spine revealed degenerative arthritis and the diagnosis was degenerative arthritis of the lumbar spine with subjective factor of pain and objective factor of x-ray.

The September 2008 VA examination report indicates that the Veteran complained of having constant sharp, aching low back pain and stiffness.  He denied having numbness and loss of bowel or bladder control.  On a pain scale of 1 to 10, he rated his pain as a 4.  Pain was elicited by physical activity and relived by Motrin.  With pain, physical therapy was helpful but medication was not helpful.  He denied having any incapacitating episodes and said he lost work days due to pain and immobility.

Objectively, the Veteran had a normal gait and posture.  There was no radiating pain on moment, no muscle spasm, and no tenderness noted.  There was no ankylosis and straight leg raise was negative bilaterally.  Range of motion of the Veteran's lumbar spine was flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion each to 30 degrees, and right and left rotation each to 25 degrees.  Joint function was additionally limited by pain after repetitive use but not by fatigue, weakness, lack of endurance and incoordination.  Examination of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvature or the spine.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Results of neurological examination of the upper and lower extremities revealed normal motor and sensory function.  The examiner said the effect of the condition on the Veteran's usual occupation was slight-moderate exertion as defined by the US Department of Labor.

The November 2009 VA examination report indicates that the Veteran lost six weeks of time from work due to low back pain after lifting objects over his head.  He was unable to lift anything more than 35 pounds.  The Veteran said his low back did not impair his activities of daily living or his job unless it flared up and it only flared up when he did heavy lifting or lifted over his head, that happened earlier this year and he missed six weeks of work as a result with back pain.  He did not wear braces, splints, or assistive devices.  In between flare-ups his back was not symptomatic and he never had incapacitating episodes of back pain.

Objectively, posterior extension was from 0 to -15 degrees when the Veteran stopped because of tightness.  Forward flexion was from 0 to 60 degrees and stopped because of tightness; right and left lateral flexion was to 30 degrees each way without pain; rotation was from 0 to 35 degrees with no pain either way.  Five repetitions of lumbar spine range of motion did not produce fatigue, weakness, lack of endurance, or any other symtoms.  The Veteran's knee and ankle jerks were 2+ and symmetrical.  He denied bowel, bladder, or erectile problems.  The diagnosis was degenerative joint and degenerative disc disease of the lumbar spine.  Results of x-rays taken at the time showed minimal degenerative disease at L5/S1 with minimal joint space loss and endplate sclerosis.  There was no fracture or malalignment.

Here, there is no evidence to reflect that the Veteran's service-connected lumbar spine disorder at any time was manifested by favorable ankylosis, or a limitation of forward flexion to 30 degrees or less.  In fact, in February 2007, the VA examiner reported that flexion was reported to 75 degrees, in September 2008, the VA examiner reported that it was to 80 degrees and, in November 2009, the VA examiner reported that it was to 60 degrees. 

There are also no neurologic abnormalities to warrant a separate compensable evaluation.  Notably, in September 2008, the VA examiner reported that the Veteran denied numbness, had no bowel, bladder, or erectile problems and denied radiating pain.  There is no objective neurological abnormality warranting a separate compensable evaluation.  There were no reports of incapacitating episodes such as to warrant a higher rating. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected lumbar spine disability are contemplated in the currently assigned 20 percent rating.  Even with consideration of the statements offered by the November 2009 VA examiner regarding the Veteran's lumbar spine pain (to the effect that the Veteran lost six weeks of work due to over head lifting), there is no indication that pain, due to disability of the lumbar spine disability, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation. 38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon. 

A clear preponderance of the evidence is against the Veteran's claim for an initial disability rating in excess of 20 percent for the orthopedic manifestations of the Veteran's lumbar spine disability.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

C. Ratings in Excess of 10 Percent for Arthritis of the Knees

The Veteran also seeks ratings in excess of 10 percent for his right and left knee disabilities.  In written statements in support of his claim, he asserts that his knees are weak and unstable and make it difficult to do his job.  Upon review of the probative and credible evidence of record, the Board is of the opinion that initial ratings in excess of 10 percent for right and left knee disabilities are not at any time since he filed his claim for service connection.

Given the disability evaluations assigned the Veteran's knee disabilities, potentially applicable Diagnostic Codes provide ratings as follows.

Diagnostic Codes 5258 and 5259 provide rating criteria for dislocated and removal of semi lunar cartilage, respectively.  See 38 C.F.R. § 4.71a, DCs 5258 and 5259 (2011).  Diagnostic Code 5258 provides that a 20 percent rating will be assigned when there is dislocated semi lunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the highest disability rating provided by DC 5258. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is assigned.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order and a 30 percent rating is warranted for limitation to 15 degrees. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is assigned.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  A 30 percent rating is warranted for limitation to 20 degrees, a 40 percent rating warranted for limitation to 30 degrees, and a 50 percent rating warranted for limitation to 45 degrees. 

In a precedent opinion by the VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id. 

In a separate precedent opinion, the VA General Counsel held that separate compensable ratings may also be assigned in cases where the service-connected disability includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 5257, impairment of the knee, manifested by recurrent subluxation or lateral instability, will be rated 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

The February 2007 VA examination report indicates that the Veteran complained of constant aching knee pain due to an injury.  He reported having constant weakness, stiffness, swelling, redness, giving way, lack of endurance, and dislocation.  He rated his knee pain as a 6 on a pain scale of 1 to 10.  He said pain was elicited by physical activity and relieved by rest and medication (Motrin).  The Veteran was able to function with pain medication and said the knee pain did not cause incapacitation.  He did not have prosthetic implants.  His functional impairment was decreased physical activity.

Objectively, the Veteran's knees showed no signs of edema, weakness, tenderness, abnormal movement, subluxation, or guarding of movement.  Range of motion of each knee was from 0 to 132 degrees (140 degrees is normal), and the knees had crepitus.  Bilateral knee joint function was additionally limited by pain that had a major functional impact, but it was not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use.  Limited joint function was by 0 degrees.  Anterior and posterior cruciate ligament stability tests were within normal limits for both knees, as were right knee medial and lateral collateral ligament tests and medial and lateral meniscus tests.  Results of x-rays of the knees showed degenerative arthritic changes.  The diagnosis was degenerative joint disease of the knees and the subjective factor was pain. 

During the September 2008 VA examination, the Veteran complained of knee weakness, stiffness, swelling, giving way, fatigue and dislocation.  He denied heat, lack of endurance and locking.  He had constant sharp and aching pain in his knee caps.  Physical activity caused pain and nothing relieved it.  Additionally, he described feeling like his knee (pain) was going to pop out of the joint and it was extremely stiff after immobility.  He missed worked from joint stiffness and said some days (his knees) were too stiff to get around at work and home.

Objectively, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement of either knee.  There was crepitus in the right and left knees but no genu recurvatum and locking pain.  Range of motion of the knees was from 0 to 130 degrees.  Anterior/posterior ligament cruciate ligament stability tests were within normal limits, bilaterally, as were medial and lateral meniscus and anterior/posterior cruciate tests.

VA outpatient records, dated in January 2009, indicate the Veteran complained of worsening right knee pain and said his knee felt like it wanted to give out.  Objectively, there was tenderness on the medial side of the knee with decreased range of motion.  Results of a valgus test were questionable.  The diagnosis was chronic right knee pain worsening mostly secondary to medial collateral ligament (MCL) tear/meniscus injury.

February 2009 VA physical therapy records show that the Veteran worked full time as an electrician.  

A February 20, 2009 VA Physical Medicine Rehab Consult record indicates that the Veteran was evaluated by a physician for complaints of chronic right knee and low back pain.  Approximately one month earlier he noticed that his right knee "popped out" while walking, without any trauma that he recalled.  His work as an electrician involved bending, pick up heavy cables, and climbing stairs.  His knees intermittently "popped out" since his injury in service, and usually "pops" out daily while walking.  The Veteran said his knee did not want to accept weight and he was unable to bend or extend it at that time.  

Objectively, clinical findings were positive for right knee mild infrapatellar effusion, medial joint line tenderness, Apely's and McMurray's tests, and pain with both varus and valgus testing.  Left knee was negative for medial joint line tenderness, and McMurray's and Apley's signs.  The assessment was findings consistent with MCL/medial meniscus (MM) tear and a neoprene brace was offered for stability.  The examiner noted that the Veteran had longstanding and worsening knee "popping" out with signs of possible meniscus/MCL tear and the Veteran was referred to the orthosurgery clinic and for a magnetic resonance image.  He was offered a letter regarding work restrictions but rejected it.

Results of x-rays of the Veteran's right knee taken in February 2009 revealed almost bone on bone of the medial compartment and an impression of medial osteoarthritis with moderate patellofemoral degenerative change.

On February 25, 2009, at the Veteran's request, the recent VA Rehabilitation Services physician provided a work restriction letter indicating that the Veteran was under treatment and evaluation for right knee medial meniscus/MCL strain with a need to rule out tear.  The Veteran was advised to have the following activity restrictions while undergoing treatment to facilitate recovery: no crouching, kneeling, lifting more than 10 pounds; not twisting, bending, pushing, pulling, and standing over one hour at a time without rest.  The restrictions were anticipated to last approximately eight to twelve weeks.

The VA medical records reveal that, in June 2009, the Veteran was evaluated by a physician assistant in the VA outpatient orthopedic surgery clinic.  The Veteran complained of right knee pain with medial popping and catching and grinding.  He had bilateral knee pain that worsened with walking and standing, and some swelling.  Objectively, there was slight effusion and moderate tenderness to palpation on the medial joint line.  There was mild crepitus with flexion and extension.  Range of motion was from 0 to 120 degrees.  The examiner noted that the Veteran was very guarded during the examination and it was hard to get a thorough examination.  The Veteran was stable to valgus and varus stress tests.  Anterior drawer and Lachman testing was stable.  Strength testing was essentially normal.  Results of x-rays taken at the time showed that the Veteran had moderate medial compartment and patellofemoral osteoarthritis.  The examiner said that, given the Veteran's young age, he was not the best candidate for knee replacement and the Veteran indicated that he was not presently interested in knee surgery.  A Gen II unloader medial loader brace was recommended and the Veteran was advised to continue avoiding high impact activities.

Later in June 2009, the Veteran was fitted for a right medial knee brace and, in July 2009, he received a custom Gen II unloader knee brace.

In November 2009, the Veteran underwent VA orthopedic examination.  According to the examination report, he limped on his right leg, where he had a long leg knee brace articulated.  He was working as an electrician until October r2009, but could no longer stand ascending or descending stairs because of his knees.  His time lost in the past year was approximately four weeks due to knee swelling, pain, and medical appoints due to his knees.  He was able to walk less than 100 yards due to his knees.  The Veteran said his knees swelled and his right one gave way but his left one did not, but swelled after he walked more than 100 yards.  He denied other flare-ups with exertion and waling or climbing stairs.  It was noted that he was made an articulated long leg right knee brace after his right patella dislocated laterally earlier that year.

Objectively, the Veteran was able to extend both knees to 0 degrees.  He flexed the left knee to 120 degrees and stopped because of pain; and flexed the right knee to 90 degrees and stopped because of pain.  He had no medial or lateral collateral ligament instability.  Patellar motion was crepitant and painful on both knees without fluid and his McMurray and Lachman signs were negative in each knee.  Five repetitions of his knee range of motion did not produce fatigue, weakness, and lack of endurance, but did case escalating pain.  The pertinent diagnosis was bilateral degenerative joint disease, moderately severe in the right knee, and moderate in the left knee.  Results of x-rays taken at the time showed moderate to severe degenerative disease in both knees.

In light of the ranges of motion, noted above, the Veteran does not meet the criteria for a higher evaluation for his service-connected right or left knee disability under Diagnostic Code 5260 or 5261.  This is so because there is no objective evidence of extension limited to 15 degrees or flexion limited to 30 degrees.

While the Veteran has said that his knees locked or gave way, and the VA clinician in June 2009 apparently noted right knee instability (prescribed a brace evidently for patellar dislocation), there was no clinical finding of instability or locking of the right or left knee during this evaluation and the February 2007, September 2008, and November 2009 VA examinations, or in any outpatient clinical record.  While the January 2009 VA outpatient record reflects a questionable valgus test result, in June 2009, a VA orthopedic clinician reported stable valgus and varus stress tests and anterior drawer and Lachman tests and, in November 2009, the VA examiner reported no medial or lateral collateral ligament instability.  Since instability is readily observable by medical personnel, who have no apparent interest in the degree of compensation assigned, the clinical evidence is more probative than the Veteran's unsubstantiated claim of instability.  Even if occasional locking is present, this would not affect the evaluations assigned.  Thus, neither a higher rating nor a separate 10 percent rating for instability is warranted for the Veteran's right or left knee disability.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably shown to be due to the Veteran's service-connected right and left knee disability are contemplated in the currently assigned 10 percent ratings.  Even with consideration of the November 2009 VA examiner's note to the effect that pain reportedly caused the Veteran to lose four week of work and limited his ability to perform work, there is no indication that pain, due to disability of the right or left knee, causes functional loss greater than that contemplated by the currently assigned 10 percent evaluations.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.

A clear preponderance of the evidence is against the Veteran's claim for initial disability ratings in excess of 10 percent for his service-connected right and left knee disabilities.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Shoulder, Lumbar Spine, and Knee Disabilities

The Board has also considered whether the Veteran's right shoulder, lumbar spine and knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  While the Veteran told the November 2009 VA examiner that he lost six weeks of work that year due to his low back pain and four weeks due to knee disability, he has submitted no evidence to substantiate his time lost due to service-connected disabilities, such as pay stubs, sick leave statements, and employers' statements.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected right shoulder, bilateral knee, and lumbar spine disabilities, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, as noted above, in Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a claim for a total rating based upon individual unemployability due to service- connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran is currently in receipt of a 100 percent combined disability evaluation.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 


ORDER

An initial rating in excess of 20 percent for degenerative joint disease and tendonitis of the right shoulder is denied.

An initial rating in excess of 20 percent for arthritis of the lumbar spine is denied.

An initial rating in excess of 10 percent for arthritis of the right knee is denied.

An initial rating in excess of 10 percent for arthritis of the left knee is denied.

REMAND

The record reflects that the Veteran last underwent VA audiology examination in conjunction with his claim in March 2009.  Thereafter, in the November 2009 rating decision, the RO awarded a 50 percent rating for the Veteran's service-connected bilateral hearing loss, effective from July 1, 2007.  

However, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In the Veteran's case, he was afforded a VA audiological examination in March 2009 that included objective audiometric testing.  However, no description of any functional effects caused by service-connected hearing disability was included in examination report aside from the Veteran's report of his situation of "greatest difficulty" being his ability to "understand speech" that was "increasingly difficult", "particularly at work", even when his hearing aids were worn.  The VA examiner rendered no comment or opinion as to the disability's impact on occupational activities.  Consequently, the claim must be remanded for a complete audiological examination

Further, here, the Veteran seeks an initial rating in excess of 50 percent for his service-connected bilateral hearing loss.  The Board is precluded from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. at 238-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In the November 2009 supplemental statement of the case (SSOC), there is no indication that the RO considered referring this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the Veteran's claim on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b).  But, because there is medical and lay evidence of record to indicate that the Veteran's service-connected bilateral hearing loss has significant effects on his occupation, his case must be referred to this authority for special consideration under 38 C.F.R. § 3.321(b).  As noted above, in March 2009, the Veteran told the VA examiner that it was increasingly difficult for him to understand speech, particularly at work, even when his hearing aids were worn.  See Martinak v. Nicholson, 21 Vet. App. at 455.

In a November 2009 written statement, the Veteran said that, in October 2009, he was forced to leave his job as an electrical worker because his disabilities had worsened.  He was unemployed but had returned to school and anticipated graduating with a college degree in November 2011.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities. 

2.  After the above has been completed, refer the Veteran's claim to the Director of Compensation and Pension Service, pursuant to the provision of 38 C.F.R. § 3.321(b) for consideration of whether this benefit is warranted on an extra-schedular basis.  Either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected bilateral hearing loss has created marked interference with employment or frequent periods of hospitalization warranting an extra- schedular rating.  A review of the claims folder is required. 

3.  Upon completion of the above, the RO/AMC should readjudicate the claim of entitlement to an initial rating in excess of 50 percent for bilateral hearing loss, to include extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond . Thereafter, the case should be returned to the Board, if in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


